NOTICE OF EXTENSION OF DUE DILIGENCE AND CLOSING DATE to the SALE & PURCHASE AGREEMENT DATED JANUARY 25, 2010 and Revised March 31, 2010 Between ELEMENT92, RESOURCES CORP. a company incorporated under the laws of the State of Wyoming, USA, with its address at 2510 Warren Avenue, Cheyenne, Wyoming, 82001 USA And TAM KAM MING and GOLD VANGUARD LIMITED Owners of 100% of the shares of Joyous Fame International Limited, with its address at P.O. Box 957, Offshore Incorporations Centre, Road Town, Tortola, British Virgin Islands ATTENTION: Tam Kam Ming, Gold Vanguard Limited and Joyous Fame International Limited, Please be advised that in order to properly and accurately complete the full due diligence review of the assets of Joyous Fame International Limited, we feel that it is in the best interest of all parties that the due diligence period be extended to June 15, 2010. As a result of the extension of the due diligence review period, the Closing Date of the above-noted Sale & Purchase Agreement and the Revised Agreement will also be extended and that Closing Date is now June 15, 2010. Should the due diligence review and, consequently, the Closing Date be completed prior to June 15, 2010, all parties will be notified in a timely manner. On Behalf of Element92 Resources Corp. /s/ Daniel S. Mckinney Daniel S. Mckinney
